

116 HR 2168 IH: Restoring Education And Learning Act of 2019
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2168IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Danny K. Davis of Illinois (for himself, Mr. Banks, Ms. Lee of California, Mr. Hill of Arkansas, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo reinstate Federal Pell Grant eligibility for individuals incarcerated in Federal and State penal
			 institutions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring Education And Learning Act of 2019 or the REAL Act of 2019. 2.Reinstatement of Federal pell grant eligibilitySection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended—
 (1)by striking paragraph (6); (2)by redesignating paragraph (7) as paragraph (6); and
 (3)in paragraph (2)(A)(ii), by striking (7)(B) and inserting (6)(B). 3.Effective dateThe amendments made by section 2 shall be effective for academic year 2019–2020 and succeeding academic years.
		